Detailed Action
Response to Amendment
This action is responsive to Applicant’s communication filed on 02/04/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  If this application names joint inventors, Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Arnone et al (US 2013/0217585 A1) in view of Nguyen et al (US 2007/0129139 A1).
rding claim 1, Arnone discloses an electronic gaming machine for inverted mechanic interleaved wagering (Abstract), comprising a bill validator/ticket scanner (¶ [0043]: hard currency), a display (Fig. 1A), a random number generator (238), at least one processor (504), and a memory operatively connected to the at least one processor (506), wherein the memory stores executable instructions that when executed by the at least one processor cause the at least one processor to credit a credit meter with credits using the bill validator/ticket scanner (242), provide a skill-based game in which a user interacts with application resources wherein the skill-based game is displayed on the display (¶ [0035]: game of skill), wherein the application resources are elements of the interactive application utilized by the user within an interactive application environment to provide an interactive experience for the user (¶ [0049]: examples of EE include bullets in a shooting game, fuel in a racing game, letters in a word spelling game, downs in a football game, portions in a character adventure game, character health points, etc.), determine a wagering event based on the user interacting with the application resources (¶ [0035]: random outcome), determine a wager outcome using the random number generator (¶ [0035]: random outcome), the wager pay table and the credits in response to the wager event (¶ [0043]: pay table … can be used in conjunction with a random number generator to dictate real world credits), determine the application resources based the wager outcome and modifying the skill-based game using the application resources (¶ [0049]: incrementing or decrementing the EE with RC is won or lost).  
Nguyen suggests—where Arnone does not disclose—displaying the wager outcome using the display (760), determining one or more prizes based on an indication of the one or more prizes by a user using the display (700) and generating a wager pay table based on the one or more prizes (720).  It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to combine the disclosures of Arnone and Nguyen in order to make the game more exciting by giving the player the perception of control over the reward.
prizes available for selection may be optionally a function of the amount of money wagered by the player).  It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to combine the disclosures of Arnone and Nguyen in order to make the game more exciting by giving the player the perception of control over the reward.
Regarding claim 3, Arnone discloses wherein the executable instructions further cause the at least one processor to receive, from the user, an indication of approval of the wager pay table and an application resource pay table (Fig. 23: user indicates “approval” by playing the game after being shown the pay tables).
Regarding claim 4, Arnone discloses causing the at least one processor to display winning outcome combinations associated with the wager pay table (Figs. 18 – 19). 

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE ROWLAND whose telephone number is (469) 295-9129.  The examiner can normally be reached on M-Th 10-8.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Dmitry Suhol can be reached at (571)-272-4430.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.  The fax number for the examiner is (571) 270-8844.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVE ROWLAND/Primary Examiner, Art Unit 3715